 11                                                             The Honorable Marc Barreca
                                                                                Chapter 11
 22                                                    Hearing: December 19, 2019; 9:30 AM
 3                                                           Reply Date: December 12, 2019
 3
 4
 4
 5
 5                      IN THE UNITED STATES BANKRUPTCY COURT
 6                FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6
 7

 78   In re:                                    No. 18-14536

      TIMOTHY EYMAN,                            REPORT OF DEBTOR’S COUNSEL ON
 89
                                                OBJECTIONS TO DISCLOSURE
10
 9                    Debtor(s),                STATEMENT UNDER LOCAL RULE 3017-1

11
10
12
11
13             COMES NOW the debtor, by and through his attorney, and files this Report under
12
14
13    Local Bankruptcy Rule 3017-1 following the conference of counsel on objections filed to
15
14    the Debtor’s Proposed Disclosure Statement and the concurrent objection filed by the
16
15
17
      Debtor to the State of Washington’s Disclosure Statement.
16
18             The parties conferenced as required under the Local Rules and agreed that each
17
19
      party would amend their proposed Disclosure Statements to either amend the Disclosure
20
18
      Statement and/or address the issues raised in the objections if an amendment is not
21
19
      appropriate. For instance, the State asserts that a date referenced in the Debtor’s
22
20
23    Disclosure Statement as to the entry of an order of the Thurston County Superior Court
21
24    was incorrectly stated; the Debtor will correct the date. The State further states, again as
22
25
      an example, that the State’s Administrative Claim was incorrect as it was fixed in time
23
26
24    under the Court’s order, and didn’t address that the Claim is ongoing and continuing at
27

25
28

26
      Notice of Hearing on Adequacy of                                   Vortman & Feinstein
27    Disclosure Statement-1                                                   2033 6th Ave., Ste 251
                                                                                 Seattle, WA 98121
                                                                                      206-223-9595
28                                                                               Fax: 206-386-5355
       Case 18-14536-MLB         Doc 189   Filed 12/17/19   Ent. 12/17/19 13:57:17      Pg. 1 of 2
 11   $500 per day until purged, and thus a clarifying statement should be included that the

 22   claim of $186,409 is not a fixed amount but rather an ongoing amount.
 3
 3           The Debtor agreed to address the 7 points in the Objection.
 4
 4
 5           Concurrently, the State agreed to address the Debtor’s Objections similarly and
 5
 6    will correct or include financial information (generally from the Debtor’s Exhibits to his
 6
 7
      Disclosure Statement), and address the issues the Debtor raised as to feasibility, among
 78
      other matters raised.
 89
             As such, the parties agreed in the Conference to file Amended Disclosure
10
 9

11
10
      Statements, and move forward to confirmation of each of their proposed Plans.

12           Counsel for the Debtor pointed out that his offices are generally closed between
11
13
12    Christmas and New Year’s, and that Debtor’s counsel, Kathryn Scordato, is getting
14
13    married December 23rd. As such, the Debtor proposed that all Amended Disclosure
15
14    Statements and Plans (if necessary) be filed by January 6, 2020, and note confirmation
16
15
17    for the Court’s calendar for February 6, 2020.
16
18           DATED this 17th day of December, 2019.
17
19

20
18                                              /s/ Larry B. Feinstein
                                                _______________________
21
19                                              Larry B. Feinstein, WSBA #6074
22
                                                Attorney for Debtor
20
23
21
24
22
25
23
26
24
27

25
28

26
      Notice of Hearing on Adequacy of                                  Vortman & Feinstein
27    Disclosure Statement-2                                                  2033 6th Ave., Ste 251
                                                                                Seattle, WA 98121
                                                                                     206-223-9595
28                                                                              Fax: 206-386-5355
       Case 18-14536-MLB         Doc 189   Filed 12/17/19   Ent. 12/17/19 13:57:17     Pg. 2 of 2
